DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 02/12/2020 is noted by the Examiner.
Drawings
The drawings are objected to because:  
It is unclear how the verification tool “106” in Fig. 3 corresponds with Fig. 2 and its further unclear how the pulling tool “154” of Fig. 3 corresponds with Fig. 2. The verification tool and pulling tool should be identified in Fig. 2, to fully understand the relationship between the elements as described in claim 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figures 2-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lizuka et al. [herein after Bauer] (US 8,819,888).

    PNG
    media_image1.png
    618
    1146
    media_image1.png
    Greyscale
Regarding claim 1, Lizuka discloses a vehicle wiper linkage installation verification tool comprising: a stabilizing bar (20); a first connector (15a) at a first end (end 15) of the stabilizing bar (20), and a second connector (15b) at a second end (end of 15) of the stabilizing bar (20), wherein the first connector (15a) and the second connector (15b) are engageable with wiper posts of a wiper assembly (see annotated Fig. 3 below); and a pulling tool (14) coupled to the stabilizing bar (20), wherein the pulling tool (14) is engageable with a linkage arm (31) of the wiper assembly, and is configured to pull the linkage arm (31) toward the stabilizing bar (20).
Regarding claim 2, Lizuka further discloses the pulling tool (14) comprises: a first pulling member (23) and a second pulling member (30c) spaced from each other (Fig. 3); an actuator (21) configured to selectively translate the first pulling member (23) relative to the second pulling member (30c); and a hook member (30) coupled to the first pulling member (23), wherein the hook member (30) is engageable with the linkage arm (31).
Regarding claim 3, Lizuka further discloses the pulling tool (14) further comprises a tool connector (30d) operably coupled to the actuator (21) for driving the actuator (21).
Regarding claim 4, Lizuka further discloses the actuator (21) comprises a ball screw (the waterproof cover 28 “at the end of 21” covers a ball joint) linear actuator (21).
Regarding claim 5, Lizuka further discloses the pulling tool (14) is translatable along the stabilizing bar (20) between the first connector (15a) and the second connector (15b).
Regarding claim 6, Lizuka further discloses the stabilizing bar (20) is selectively extendible and retractable to modify a distance between the first connector (15a) and the second connector (15b).
Regarding claims 7 and 15, Lizuka discloses a vehicle wiper installation verification system comprising: a verification tool comprising: a stabilizing bar (20); a first connector at (15a)  a first end of the stabilizing bar (20), and a second connector (15b) at a second end of the stabilizing bar (20), wherein the first connector (15a) and the second connector (15b) are engageable with wiper posts of a wiper assembly (see annotated Fig. 3 above); and a pulling tool (14) coupled to the stabilizing bar (20), wherein the pulling tool (14) is engageable with a linkage arm (31) of the wiper assembly, and is configured to pull the linkage arm (31) towards the stabilizing bar (20); and a torque tool (21) removably coupled to the pulling tool (14), wherein the torque tool is configured to actuate the pulling tool (14) for pulling the linkage arm (31) toward the stabilizing bar (20).
Regarding claim 10, Lizuka further discloses the pulling tool comprises: a first pulling member (23) and a second pulling members (30c) paced from each other; an actuator (21) configured to selectively translate the first and second pulling members (23 and 30c) relative to each other; and a hook member (30) coupled to the first pulling member, wherein the hook member (30) is engageable with the linkage arm (21).
Regarding claim 11, Lizuka further discloses the pulling tool (14) further comprises a tool connector (30d) coupled to the second pulling member (30c), and coupled to the actuator (21) for driving the actuator (21).
Regarding claim 12, Lizuka further discloses the actuator (21) comprises a ball screw (the waterproof cover 28 “at the end of 21” linear actuator (21).
Regarding claim 13, Lizuka further discloses the pulling tool (14) is translatable along the stabilizing bar (20) between the first connector (15a) and the second connector (15b).
Regarding claim 14, Lizuka further discloses the stabilizing bar (20) is selectively extendible and retractable to modify a distance between the first connector(15a) and the second connector (15b).
Regarding claim 16, Lizuka further discloses pulling the linkage arm (31) with an increased pulling force (Col. 7, lines 32-33); and verifying the linkage arm (31) is installed within the wiper assembly when the increased pulling force reaches the predetermined force (Col. 8, lines 18-22).
Regarding claim 19, Lizuka further discloses positioning the pulling tool (14) at a second position (Fig. 3), different than the first position, on the stabilizing bar (20), and wherein pulling the linkage arm (31) comprises pulling the linkage arm (31) from different pulling locations corresponding to different locations of the pulling tool (Col. 7, lines 32-37) on the stabilizing bar (20).
Allowable Subject Matter
Claims 7-8, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855